DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 03/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chatani et al. (US 2015/0235753 A1) in view of Wang et al. (US 2017/0034631 A1).

 	Pertaining to claim 1, Chatani discloses A method of manufacturing a circuit board (see figs. 1-9), the method comprising: preparing a fist substrate member (21a, 
 	But, Chatani does not explicitly teach a cavity where is formed, the cavity being defined at least in part by a pair of wall surfaces facing each other in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction; preparing a magnetic member having a plurality of magnetic pieces which are coupled with each other by at least one positioning member so as to be arranged at regular intervals in a predetermined direction.
 	However, Wang et al. teaches a cavity (the main frame 152 is a hollow frame with two opposite openings, see fig.2) where is formed, the cavity (the main frame 152 is a hollow frame with two opposite openings, see fig.2) being defined at least in part by a pair of wall surfaces facing each other (see fig. 2) in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction (see fig. 2); preparing a magnetic member (113, see fig. 2) having a plurality of magnetic pieces (1111, 1113 and 1111, see fig. 2) which are coupled with each other by at least one positioning member so as to be arranged at regular intervals in a predetermined direction (see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a cavity where is formed, the cavity being defined at least in part by a pair of wall surfaces facing each other in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction; preparing a magnetic member having a plurality of magnetic pieces which are coupled with each other by at least one positioning member so as to be arranged at regular 

 	Pertaining to claim 2, Chatani as modified by Wang et al. further discloses15 	 , wherein: the at least one positioning member is integrally formed with the magnetic pieces using material identical to that of the magnetic pieces (1111, 1113 and 1111 of Wang et al.); and the method further comprises forming at least one via (1a, see fig. 2) which pierces the first substrate member (21a of Wang et al.) and the second substrate member (21b of Wang et al.) so as to pass through the cavity (the main frame 152 is a hollow frame with two opposite openings, see fig.2), 20and thereby the at least one positioning member is removed at least in part so that the magnetic pieces are divided from each other (see fig. 3).
  
 	Pertaining to claim 3, Chatani discloses, the cavity and the magnetic member (1, see fig. 4)
 	 But, Chatani does not explicitly teach wherein: the at least one via has a diameter size in a width direction perpendicular to 25the predetermined direction; the at least one positioning member has a width size in the width direction; the forming of the at least one via is carried out so that the diameter size is 16 larger than the width size; the diameter size and the width size have a first difference therebetween; have a second 
 However, it would have been on obvious matter of design choice to at least one via has a diameter size in a width direction perpendicular to 25the predetermined direction; the at least one positioning member has a width size in the width direction; the forming of the at least one via is carried out so that the diameter size is 16 larger than the width size; the diameter size and the width size have a first difference therebetween; have a second difference therebetween in size in a direction coincide with the width direction; and 5the first difference is larger than the second difference, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 5, Chatani discloses a circuit board (see figs. 1-9), the method comprising: preparing a fist substrate member (21a, see fig. 9a) in which; placing the magnetic member (1) by placing a second substrate member (21b, see fig. 9a) on the first substrate member (21a), and the second substrate member (21b) is placed on the first substrate member (21a) to close the cavity
 	But, Chatani does not explicitly teach a cavity where is formed, the cavity being defined at least in part by a pair of wall surfaces facing each other in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction; preparing a magnetic member having a plurality of magnetic pieces which are coupled 
 	However, Wang et al. teaches a cavity (the main frame 152 is a hollow frame with two opposite openings, see fig.2) where is formed, the cavity (the main frame 152 is a hollow frame with two opposite openings, see fig.2) being defined at least in part by a pair of wall surfaces facing each other (see fig. 2) in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction (see fig. 2); preparing a magnetic member (113, see fig. 2) having a plurality of magnetic pieces (1111, 1113 and 1111, see fig. 2) which are coupled with each other by at least one positioning member so as to be arranged at regular intervals in a predetermined direction (see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a cavity where is formed, the cavity being defined at least in part by a pair of wall surfaces facing each other in a lateral direction 5and opens upward in an up-down direction perpendicular to the lateral direction; preparing a magnetic member having a plurality of magnetic pieces which are coupled with each other by at least one positioning member so as to be arranged at regular intervals in a predetermined direction in the device of Chatani based on the teachings of Wang et al. in order to provide the sound effect of the speaker is improved. The intensity of the coil support is enhanced and the coil is protected. The acoustic performance and a lifespan of the speaker are improved.

 	Pertaining to claim 6, Chatani as modified by Wang et al. further discloses25 	, wherein: each of the magnetic pieces (1111, 1113 and 1111, see fig. 2 of Wang et al.) has at least one side surface facing adjacent (see fig. 2 of Wang et al.) one of the magnetic pieces (1111, 1113 and 1111, see fig. 2 of Wang et al.); and 17 the at least one side surface has a cut mark remaining thereon or is connected to a positioning member having a cut mark (see fig. 2 of Wang et al.).  

 	Pertaining to claim 7, Chatani discloses, wherein: 5the circuit board further comprises at least one via (1a of Wang et al.) which pierces the first substrate member (21a of Wang et al.) and the second substrate member (21b of Wang et al.); and the via is in contact with the cut mark (see fig. 2 of Wang et al.) of each of any adjacent two of the magnetic pieces (see fig. 1 Chatani). 

 	Pertaining to claim 8, Chatani discloses, the cavity and the magnetic member (1, see fig. 4)
 	 But, Chatani does not explicitly teach wherein: the at least one via has a diameter size in a width direction perpendicular to 25the predetermined direction; the at least one positioning member has a width size in the width direction; the forming of the at least one via is carried out so that the diameter size is 16 larger than the width size; the diameter size and the width size have a first difference therebetween; have a second difference therebetween in size in a direction coincide with the width direction; and 5the first difference is larger than the second difference.  


 	Pertaining to claim 9, Chatani discloses all claimed limitations except, wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other.  
 	However, Sakuma teaches wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other, (see claim 7).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other in the device of Chatani based on the teachings of Wang et al. in order to provides a soft magnetic sheet comprising a pair of insulation films and a soft magnetic member hermetically interposed between the insulation films.
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chatani et al. (US 2015/0235753 A1) in view of Wang et al. (US 2017/0034631 A1) as applied to claim 1 above, and further in view of Sakuma (US 2010/0007215 A1).

	Pertaining to claim 4, Chatani discloses all claimed limitations except, wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other.  
 	However, Sakuma teaches wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other, (see claim 7).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the at least one positioning member is made of material different from that of the magnetic pieces and couples one surfaces of the magnetic pieces with each other in the device of Chatani based on the teachings of Wang et al. in order to provides a soft magnetic sheet comprising a pair of insulation films and a soft magnetic member hermetically interposed between the insulation films.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mao (US 2017/0034629 A1) and Chatani (JP-2017162902-A).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848